internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-123706-02 date date company shareholders date date date year dear this letter responds to a letter from your authorized representative dated date requesting on behalf of company a ruling under sec_1362 of the internal_revenue_code regarding company's late s_corporation_election facts company was incorporated on date shares of stock were issued on date and company acquired assets and began business operations on date shareholders represent that they intended company to be an s_corporation from inception however form_2553 election by a small_business_corporation was not filed timely with the internal_revenue_service company filed form_1120s u s income_tax return for an s_corporation for year and shareholders filed their individual plr-123706-02 income_tax returns for the same period consistent with company’s intended status as an s_corporation law and analysis sec_1362 provides in general that an election by a small_business_corporation under sec_1362 to be an s_corporation may be made for any_tax year- a at any time during the preceding tax_year or b at any time during the tax_year and on or before the 15th day of the 3d month of the tax_year sec_1362 provides that if-- a a small_business_corporation makes an election under sec_1362 for any_tax year and b that election is made after the 15th day of the 3d month of the tax_year and on or before the 15th day of the 3d month of the following tax_year then that election shall be treated as made for the following tax_year sec_1362 provides that if-- a an election under sec_1362 is made for any_tax year determined without regard to sec_1362 after the date prescribed by this subsection for making the election for that tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that tax_year and sec_1362 shall not apply based on the facts and representations submitted we conclude that there was reasonable_cause for company’s failure to make a timely s_corporation_election therefore we rule that company's late election under sec_1362 is to be treated under sec_1362 as filed timely for its tax_year beginning date the date company shares were issued this ruling is contingent however on company filing form_2553 to be effective on date with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the plr-123706-02 code specifically we express or imply no opinion on whether company otherwise is eligible to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes cc
